                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRANLETT EUGENE KIMMONS,                            Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   8
                                                                                            ORDER
                                                v.
                                   9

                                  10    A. AVILAR,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the telephone conference today with all the parties, the Court orders as follows:

                                  14          1.      Discovery may continue until April 1, 2019, in accordance with the Federal Rules

                                  15   of Civil Procedure.

                                  16          2.      In order to expedite the resolution of this case, the Court orders as follows:

                                  17                  a.      By April 29, 2019, defendant shall file a motion for summary judgment or

                                  18   other dispositive motion. The motion shall be supported by adequate factual documentation and

                                  19   shall conform in all respects to Federal Rule of Civil Procedure 56, and shall include as exhibits

                                  20   all records and incident reports stemming from the events at issue. If defendant is of the opinion

                                  21   that this case cannot be resolved by summary judgment, he shall so inform the Court prior to the

                                  22   date his summary judgment motion is due. All papers filed with the Court shall be promptly

                                  23   served on the plaintiff.

                                  24                  b.      At the time the dispositive motion is served, defendant shall also serve, on a

                                  25   separate paper, the appropriate notice or notices required by Rand v. Rowland, 154 F.3d 952, 953-

                                  26   954 (9th Cir. 1998) (en banc), and Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                  27   See Woods v. Carey, 684 F.3d 934, 940-941 (9th Cir. 2012) (Rand and Wyatt notices must be

                                  28
                                   1   given at the time motion for summary judgment or motion to dismiss for nonexhaustion is filed,

                                   2   not earlier); Rand at 960 (separate paper requirement).

                                   3                  c.        Plaintiff’s opposition to the dispositive motion, if any, shall be filed with

                                   4   the Court and served upon defendant no later than thirty days from the date the motion was served

                                   5   upon him. Plaintiff must read the attached page headed “NOTICE -- WARNING,” which is

                                   6   provided to him pursuant to Rand v. Rowland, 154 F.3d 952, 953-954 (9th Cir. 1998) (en banc),

                                   7   and Klingele v. Eikenberry, 849 F.2d 409, 411-12 (9th Cir. 1988).

                                   8          If defendant files a motion for summary judgment claiming that plaintiff failed to exhaust

                                   9   his available administrative remedies as required by 42 U.S.C. § 1997e(a), plaintiff should take

                                  10   note of the attached page headed “NOTICE -- WARNING (EXHAUSTION),” which is provided

                                  11   to him as required by Wyatt v. Terhune, 315 F.3d 1108, 1120 n. 4 (9th Cir. 2003).

                                  12                  d.        If defendant wishes to file a reply brief, he shall do so no later than fifteen
Northern District of California
 United States District Court




                                  13   days after the opposition is served upon him.

                                  14                  e.        The motion shall be deemed submitted as of the date the reply brief is due.

                                  15   No hearing will be held on the motion unless the Court so orders at a later date.

                                  16          3.      All communications by plaintiff with the Court must be served on defendant, or

                                  17   defendant’s counsel once counsel has been designated, by mailing a true copy of the document to

                                  18   defendants or defendants’ counsel.

                                  19          4.      It is plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  20   informed of any change of address by filing a separate paper with the clerk headed “Notice of

                                  21   Change of Address.” He also must comply with the Court’s orders in a timely fashion. Failure to

                                  22   do so may result in the dismissal of this action for failure to prosecute pursuant to Federal Rule of

                                  23   Civil Procedure 41(b).

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 28, 2018

                                  26
                                  27
                                                                                                       JAMES DONATO
                                  28                                                                   United States District Judge
                                                                                            2
                                   1                          NOTICE -- WARNING (SUMMARY JUDGMENT)

                                   2           If defendants move for summary judgment, they are seeking to have your case dismissed.

                                   3   A motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure will, if

                                   4   granted, end your case.

                                   5           Rule 56 tells you what you must do in order to oppose a motion for summary judgment.

                                   6   Generally, summary judgment must be granted when there is no genuine issue of material fact--

                                   7   that is, if there is no real dispute about any fact that would affect the result of your case, the party

                                   8   who asked for summary judgment is entitled to judgment as a matter of law, which will end your

                                   9   case. When a party you are suing makes a motion for summary judgment that is properly

                                  10   supported by declarations (or other sworn testimony), you cannot simply rely on what your

                                  11   complaint says. Instead, you must set out specific facts in declarations, depositions, answers to

                                  12   interrogatories, or authenticated documents, as provided in Rule 56(e), that contradict the facts
Northern District of California
 United States District Court




                                  13   shown in the defendant’s declarations and documents and show that there is a genuine issue of

                                  14   material fact for trial. If you do not submit your own evidence in opposition, summary judgment,

                                  15   if appropriate, may be entered against you. If summary judgment is granted, your case will be

                                  16   dismissed and there will be no trial.

                                  17                                NOTICE -- WARNING (EXHAUSTION)

                                  18           If defendants file a motion for summary judgment for failure to exhaust, they are seeking

                                  19   to have your case dismissed. If the motion is granted it will end your case.

                                  20           You have the right to present any evidence you may have which tends to show that you did

                                  21   exhaust your administrative remedies. Such evidence may be in the form of declarations

                                  22   (statements signed under penalty of perjury) or authenticated documents, that is, documents

                                  23   accompanied by a declaration showing where they came from and why they are authentic, or other

                                  24   sworn papers, such as answers to interrogatories or depositions.

                                  25           If defendants file a motion for summary judgment for failure to exhaust and it is granted,

                                  26   your case will be dismissed and there will be no trial.

                                  27

                                  28
                                                                                           3
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        BRANLETT EUGENE KIMMONS,
                                   4                                                          Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        A. AVILAR,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on November 28, 2018, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Branlett Eugene Kimmons ID: BG3842
                                       Cal. Instit. for Men
                                  18   P.O. Box 600
                                       Chino, CA 91708
                                  19

                                  20

                                  21   Dated: November 28, 2018

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
